


LEXINGTON REALTY TRUST
LONG-TERM NONVESTED SHARE AGREEMENT


This AGREEMENT is effective as of January 15, 2012 by and between Lexington
Realty Trust, a Maryland real estate investment trust (the “Company”) and T,
Wilson Eglin (the “Participant”).  
WITNESSETH THAT:
WHEREAS, the Participant, as an employee of the Company, is eligible to
participate in the Lexington Realty Trust 2011 Equity-Based Award Plan (the
“Plan”);
WHEREAS, the Company desires to provide an additional inducement and incentive
to the Participant to perform duties and fulfill responsibilities of the Chief
Executive Officer and President of the Company at the highest level of
dedication and competence with a view towards the long-term growth of the
Company;
WHEREAS, the Compensation Committee of Board of Trustees of the Company has
approved the grant of the award to the Participant of the common shares of the
Company, par value $0.0001 (“Common Shares”), herein, subject to the terms and
conditions of the Plan and this Agreement, in order to incentivize the
Participant's performance and to enable the Participant to acquire an additional
equity interest in the Company; and
WHEREAS, the Compensation Committee of the Board of Trustees of the Company
believes that the grant of the award will (1) further align the interests of the
Participant and the shareholders of the Company and (2) bring the level of the
Participant's ownership in the Company more in line with the level of ownership
held by CEOs in the peer group companies used for executive compensation
benchmarking purposes.
NOW, THEREFORE, in consideration of the agreements hereinafter contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:
1.
Grant of Shares.



(a)Subject to the restrictions and terms and conditions set forth in this
Agreement and the Plan, including the Vesting Period (defined in Section 2
hereof), the Company hereby awards to the Participant 150,000 Common Shares as
of January 15, 2012.


(b)The Participant agrees that the Participant's ownership of the Common Shares
until the expiration of the applicable portion of the Vesting Period shall be
evidenced solely by a “book entry” (i.e., a computerized or manual entry) in the
records of the Company or its designated share transfer agent in the
Participant's name.




--------------------------------------------------------------------------------






2.Vesting of Common Shares. Subject to Section 3 hereof, the Common Shares vest
as follows, provided that the Participant remains employed by the Company:
30,000 shares on January 14, 2013, 30,000 shares on January 14, 2014, 30,000
shares on January 14, 2015, 30,000 shares on January 14, 2016, and 30,000 shares
on January 14, 2017.


3.Nontransferability and Acceleration/Forfeiture.


(a)The Participant acknowledges that prior to the expiration of the applicable
Vesting Period, the Common Shares shall be held in the Company's restricted
CUSIP file and may not be sold, transferred, pledged, assigned, encumbered or
otherwise disposed of (whether voluntarily or involuntarily or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy)). Upon the expiration of the applicable
portion of the Vesting Period, as set forth in Section 2 hereof, and subject to
the satisfaction of any tax obligations in accordance with Section 5 hereof, the
restrictions set forth in this Agreement with respect to the Common Shares
theretofore subject to such expired Vesting Period shall lapse and such Common
Shares shall be released from the Company's restricted CUSIP file.


(b)Subject to the terms and conditions of any then definitive written employment
agreement between the Participant and the Company (or if no such agreement then
exists, the Employment Agreement, dated as of January 15, 2012, between the
Participant and the Company), if the Participant ceases to be employed by the
Company prior to the complete expiration of the Vesting Period, the Participant
agrees that all of the Common Shares, that are nonvested in accordance with
Section 2 hereof as of the date of such termination, together with any dividends
or distributions on account of such non-vested Common Shares held by the Company
for the Participant, shall be immediately and unconditionally forfeited and will
revert to the Company without any action required by the Participant or the
Company.


4.Rights as Shareholder. The Participant shall have all rights of a shareholder
with respect to the Common Shares for record dates occurring on or after the
date of this Agreement and prior to the date any such Common Shares are
forfeited in accordance with this Agreement, except that any and all dividends
or distributions with respect to the Common Shares declared prior to the
expiration of the applicable Vesting Period shall be held by the Company for the
Participant and shall be paid, without any interest, to the Participant upon the
expiration of the applicable Vesting Period, unless forfeited in accordance with
Section 3(b) hereof.


5.Withholding Tax Obligations. The Participant acknowledges the existence of
federal, state and local income tax and employment tax withholding obligations
with respect to the Common Shares and agrees that such obligations must be met.
The Participant shall be required to pay and the Company shall have the right to
withhold or otherwise require a Participant to remit to the Company any amount
sufficient to pay any such taxes no later than the date as of which the value of
any Common Shares first




--------------------------------------------------------------------------------




become includible in the Participant's gross income for income or employment tax
purposes, provided however that the Board of Trustees may permit the Participant
to elect withholding Common Shares otherwise deliverable to the Participant in
full or partial satisfaction of such tax obligations, provided further however
that the amount of Common Shares so withheld shall not exceed the minimum
statutory withholding tax obligation. If tax withholding is required by
applicable law, in no event shall Common Shares be delivered to the Participant
until he has paid to the Company in cash the amount of such tax required to be
withheld by the Company or otherwise entered into an agreement satisfactory to
the Company providing for payment of withholding tax. The Participant hereby
notifies the Company that he will not make an election with respect to any
portion of the Common Shares pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended.


6.Limitation of Rights. Nothing contained herein shall be construed as
conferring upon the Participant the right to continue in the employ of the
Company as a Participant or in any other capacity or to interfere with the
Company's right to discharge him at any time for any reason whatsoever.


7.Receipt of Plan. The Participant acknowledges receipt of a copy of the Plan
and agrees to be bound by all terms and provisions thereof. If and to the extent
that any provision herein is inconsistent with the Plan, the Plan shall govern.


8.Assignment. This Agreement shall be binding upon and inure to the benefits of
the Company, its successors and assigns and the Participant and his heirs,
executors, administrators and legal representatives.


9.Governing Law. This Agreement and the obligation of the Company to transfer
Common Shares shall be subject to all applicable federal and state laws, rules
and regulations and any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Compensation Committee of the Company shall, in its sole discretion, determine
to be necessary or applicable. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.


10.Amendment. Except as otherwise permitted by the Plan, this Agreement may not
be modified or amended, nor may any provision hereof be waived, in any way
except in writing signed by the party against whom enforcement thereof is
sought.


11.Execution. This Agreement may be executed in counterparts each of which shall
constitute one and the same instrument.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Participant has executed this Agreement
effective as of the date first above written.
LEXINGTON REALTY TRUST
By: /s/ Joseph S. Bonventre            
Name: Joseph S. Bonventre
Title: Authorized Officer


PARTICIPANT
/s/ T. Wilson Eglin                
T. Wilson Eglin








    






